There is no denial by appellant, in fact, it is admitted, by him, that he was found in possession of a still, which was shown to be suitable to be used for manufacturing prohibited liquors, etc. The contention made by him in the lower court, and renewed here, on appeal, is that he was entitled to have given at his request the general affirmative charge in his favor, for the reason that the evidence shows conclusively that his possession of the still in question was not for the purpose of manufacturing prohibited liquor. but was only for the purpose of removing same — with which he had no guilty connection — from off lands which he had just taken in possession. In other words, as he contends, finding the still in question on *Page 431 
his lands, he was, at the time he was found in the possession of the same, in the act of "destroying" it, by removing it from said lands. But the question of the purpose and intent with which he held the possession of the still was, under the evidence, properly left to the jury. And their solution of the question is apparent, from the existence of this appeal. We think it was fully warranted by the evidence before them.
The few exceptions reserved on the taking of testimony have each been examined. In no instance does the ruling underlying the exception involve any question deemed by us worthy of discussion. It is plain that no error of a prejudicial nature infected any of said rulings. We have searched the record for prejudicial error, but find none. The case appears to have been fairly and correctly tried, and the judgment of conviction must be, and is, affirmed.
Affirmed.